289 F.2d 607
J. B. ADOUE, Jr., Appellant,v.TEXAS GULF PRODUCING COMPANY, a corporation, Appellee.
No. 6714.
United States Court of Appeals Tenth Circuit.
April 13, 1961.

John Moore Williams, Salt Lake City, Utah, for appellant.
Senior & Senior, Salt Lake City, Utah, William R. Choate, Houston, Tex., for appellee.
Before MURRAH, Chief Judge, and BREITENSTEIN, Circuit Judge.
PER CURIAM.


1
In this case the record on appeal was not docketed within the time required by Rule 73(g), F.R.Civ.P., 28 U.S.C.A.  Pursuant to our Rule 15, subd. 1, 28 U.S.C.A., appellee filed a motion to docket and dismiss the appeal.  Thereafter the appellant presented his motion for permission to docket out of time.  On January 13, 1961, this court entered its order permitting the docketing of appeal out of time on condition that a supersedeas bond in the sum of $65,000 be filed with this court on or before January 25, 1961.  This time was later extended to February 24, 1961.  No supersedeas bond has been filed and there has been no response by the attorney for the appellant to inquiry from the clerk of the court in regard thereto.  Accordingly, it is ordered that the motion of the appellant for leave to docket out of time is denied and the motion of the appellee to docket and dismiss is granted.  The appeal is forthwith dismissed.